DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed March 1, 2021, are acknowledged. Claim 1 is amended, and Claim 4 has been cancelled. No new matter has been added. Claims 1-3 and 5-10 are currently pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Futatsuka (previously cited, JP 61284946 A, English Translation provided).
Regarding Claims 1 and 3, Futatsuka discloses a copper alloy for an electronic and electric device (“lead blank having characteristics required for the blank of a semiconductor device” Abstract) consisting of: 
Mg in a range of 0.5 mass% or more and 3.0 mass% or less (see para. [0016]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); and 
P in a range of 0.001 mass% or more and 0.1 mass% or less (see para. [0018]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); and
a balance of Cu and inevitable impurities (see para. [0020]; additionally, to be clear, the compositions by Futatsuka does not require the inclusion of Sn, for example, see Table 1 which comprises inventive compositions without Sn, and para. [0017], such that the compositions disclosed by Futatsuka reads on the instant limitations and ‘consisting of’ claim language).
t/dεt and a horizontal axis is a true strain εt, dσt/dεt being defined by a true stress σt and the true strain εt, obtained in a tensile test of the copper alloy, has a strained region that has a positive slope of dσt/dεt. However, Futatsuka discloses other chemical and mechanical properties which are substantially similar to that of current invention, and it would be obvious to one of ordinary skill in the art that, therefore, the copper alloy of Futatsuka exhibit the same true stress and true strain behaviors under a tensile test because the mechanical and chemical properties are the same. Namely, the instant invention discloses a yield strength of 440 MPa or greater, a conductivity (IACs) of 15% or larger, and a softening point of 300C or higher (see claims 2 and para. [0022] of instant specification), and similarly, Futatsuka discloses a yield strength of 440 MPa or greater, a conductivity of 15% IACs or more, and a softening point of 300C or more (see para. [0021]). Thus, in addition to the claimed chemical composition being obvious over Futatsuka, in view of the mechanical properties, it would be obvious as well that the copper alloy of Futatsuka also would comprise a strained region that has a positive slope of dσt/dεt and wherein (claim 3) there is a rise amount of dσt/dεt of 30 MPa or more if a graph, in which a vertical axis is dσt/dεt and a horizontal axis is a true strain εt was made with the true stress and true strain tensile data. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Futatsuka is silent towards a thickness range for the copper alloy, however, it would have been an obvious matter of design choice to one of routine and ordinary skill in the art at the time that the invention was filed to have modified the copper alloy thickness to that which is claimed (0.5 to 2.0 mm) because such a modification would have involved a mere change in the size of a component absent a showing of criticality. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04. One of ordinary skill in the art would recognize that the claimed range is a well-known thickness range for various electrical components requiring parts made from copper alloy sheet material. 



Regarding Claim 5, Futatsuka discloses a copper alloy for an electronic and electric device (“lead blank having characteristics required for the blank of a semiconductor device” Abstract) consisting of: 
Mg in a range of 0.5 mass% or more and 3.0 mass% or less (see para. [0016]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); and 
P in a range of 0.001 mass% or more and 0.1 mass% or less (see para. [0018]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); and
Sn in a range of 0.1 mass% or more and 2.0 mass% or less (see para. [0019]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05) and
a balance of Cu and inevitable impurities (see para. [0020]).
Futatsuka does not disclose wherein the copper alloy has a uniform elongation such that a graph, in which a vertical axis is dσt/dεt and a horizontal axis is a true strain εt, dσt/dεt being defined by a true t and the true strain εt, obtained in a tensile test of the copper alloy, has a strained region that has a positive slope of dσt/dεt. However, Futatsuka discloses other chemical and mechanical properties which are substantially similar to that of current invention, and it would be obvious to one of ordinary skill in the art that, therefore, the copper alloy of Futatsuka exhibit the same true stress and true strain behaviors under a tensile test because the mechanical and chemical properties are the same. Namely, the instant invention discloses a yield strength of 440 MPa or greater, a conductivity (IACs) of 15% or larger, and a softening point of 300C or higher (see claims 2 and para. [0022] of instant specification), and similarly, Futatsuka discloses a yield strength of 440 MPa or greater, a conductivity of 15% IACs or more, and a softening point of 300C or more (see para. [0021]). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Futatsuka is silent towards a thickness range for the copper alloy, however, it would have been obvious matter of design choice to one of routine and ordinary skill in the art at the time that the invention was filed to have modified the copper alloy thickness to that which is claimed because such a modification would have involved a mere change in the size of a component absent a showing of criticality. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04. One of ordinary skill in the art would recognize that the claimed range is a well-known thickness range for various electrical components requiring parts made from copper alloy sheet material. 

	Regarding Claim 6, Futatsuka discloses a component for an electronic and electric device made of the copper alloy (“lead blank having characteristics required for the blank of a semiconductor device” Abstract).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Futatsuka, as applied to Claim 1 above, and in further view of Aruga (previously cited, US 20100072584 A1).
Regarding Claims 7 and 8, Futatsuka discloses wherein the electronic and electric device is a lead frame for a semiconductor, but does not disclose wherein the electronic and electric device is a terminal (claim 7) or a bus bar (claim 8).
Aruga teaches a similar invention and copper alloy (“copper alloy…containing…P: 0.01 to 0.15 mass%...remainder of Cu and inevitable impurities” [0064]; further contain a total content of 0.0001 to 1.0 mass % of…Mg” [0071]) wherein the copper alloy is used for a lead frame for a semiconductor, and also a (Claim 7) terminal and a (Claim 8) bus bar (“copper alloy…suitable as a material used in lead frames for semiconductor devices, and also suitably used in electric and electronic parts other than the lead frames for semiconductor devices, such as other semiconductor parts, material used in electric and electronic parts such…parts such as bus bars, terminals, and connectors” [0001]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the copper alloy disclosed by Futatsuka for also a terminal or a bus bar, as taught by Aruga. One would be motivated to do this as Aruga teaches that a copper alloy suitable for lead frames for semiconductors, such as that disclosed by Futatsuka, would be suitable and desirable for other electronic devices such as bus bars and terminals (see teaching above by Aruga). 

	Regarding Claims 9 and 10, Futatsuka is silent towards the amount of impurities of the copper alloy.
	Aruga teaches a similar invention and copper alloy (see para. [0001]; “copper alloy…containing…P: 0.01 to 0.15 mass%...remainder of Cu and inevitable impurities” [0064]; further contain a total content of 0.0001 to 1.0 mass % of…Mg” [0071]; “copper alloy…tensile strength thereof is preferably 500 MPa or more” [0070]) wherein individual impurity elements are kept to 200 ppm or less and total amount of impurities are kept 0.1 mass% or less. For example, C is kept to 3-15ppm and impurities such as O and H are regulated to 40ppm or less and 1ppm or less, respectively, in order to retain platability and reduce agglomerates, inclusions and pores (see para. [0129], [204-211]). Additionally S and Pb are kept to 20ppm or less in order to retain strength, hardness, electric conductivity and platability (see para. [0132]), and other impurity elements are kept to preferably 0.1% or less in order to retain adequate strength and softening resistance by reducing coarse generation of dispersoids and 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have kept impurity levels to 0.1 mass% or less, as taught by Aruga, such that each element of the inevitable impurities is equal to or less than 200 mass ppm, as taught by Aruga, for the invention disclosed by Futatsuka. One would be motivated to limit these impurity levels in order to obtain a copper alloy with reduced oxides, dispersoids, inclusions, and pores, such that the strength, hardness, conductivity, and platability were not reduced (see teaching above by Aruga). Further, it would be obvious and routine to one of ordinary skill in the art to have reduced impurity levels as much as possible, and to that of the ranges of that which is claimed, as a general means to produce a high quality and reliable product with the desired properties.

Claims 1-3 and 5-6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Futatsuka in view of Breedis (Encyclopedia of Materials: Science and Technology).
Regarding Claims 1 and 3, Futatsuka discloses a copper alloy for an electronic and electric device (“lead blank having characteristics required for the blank of a semiconductor device” Abstract) consisting of: 
Mg in a range of 0.5 mass% or more and 3.0 mass% or less (see para. [0016]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); and 
P in a range of 0.001 mass% or more and 0.1 mass% or less (see para. [0018]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); and
a balance of Cu and inevitable impurities (see para. [0020]; additionally, to be clear, the compositions by Futatsuka does not require the inclusion of Sn, for example, see Table 1 which 
Futatsuka does not disclose wherein the copper alloy has a uniform elongation such that a graph, in which a vertical axis is dσt/dεt and a horizontal axis is a true strain εt, dσt/dεt being defined by a true stress σt and the true strain εt, obtained in a tensile test of the copper alloy, has a strained region that has a positive slope of dσt/dεt. However, Futatsuka discloses other chemical and mechanical properties which are substantially similar to that of current invention, and it would be obvious to one of ordinary skill in the art that, therefore, the copper alloy of Futatsuka exhibit the same true stress and true strain behaviors under a tensile test because the mechanical and chemical properties are the same. Namely, the instant invention discloses a yield strength of 440 MPa or greater, a conductivity (IACs) of 15% or larger, and a softening point of 300C or higher (see claims 2 and para. [0022] of instant specification), and similarly, Futatsuka discloses a yield strength of 440 MPa or greater, a conductivity of 15% IACs or more, and a softening point of 300C or more (see para. [0021]). Thus, in addition to the claimed chemical composition being obvious over Futatsuka, in view of the mechanical properties, it would be obvious as well that the copper alloy of Futatsuka also would comprise a strained region that has a positive slope of dσt/dεt and wherein (claim 3) there is a rise amount of dσt/dεt of 30 MPa or more if a graph, in which a vertical axis is dσt/dεt and a horizontal axis is a true strain εt was made with the true stress and true strain tensile data. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Futatsuka discloses wherein the copper alloy is used for a lead frame (“lead blank…for the blank of a semiconductor device” Abstract), but is silent towards a thickness range for the copper alloy.
Breedis teaches wherein typical lead frame thickness are from 0.38-0.64mm (“semiconductor packages…tend to have lead frame thickness in the vicinity of 0.38-0.64mm” Pg. 1, Col. 1, Para. 2; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).


Regarding Claim 2, Futatsuka discloses wherein 0.2% yield strength after finish heat treatment is 400 MPa or more (see para. [0023]; 51 Kgf/mm2 is equivalent to about 500MPa; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; regarding the limitation, after finish heat treatment, this is a product-by-process claim, and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113).

Regarding Claim 5, Futatsuka discloses a copper alloy for an electronic and electric device (“lead blank having characteristics required for the blank of a semiconductor device” Abstract) consisting of: 
Mg in a range of 0.5 mass% or more and 3.0 mass% or less (see para. [0016]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); and 

Sn in a range of 0.1 mass% or more and 2.0 mass% or less (see para. [0019]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05) and
a balance of Cu and inevitable impurities (see para. [0020]). 
Futatsuka does not disclose wherein the copper alloy has a uniform elongation such that a graph, in which a vertical axis is dσt/dεt and a horizontal axis is a true strain εt, dσt/dεt being defined by a true stress σt and the true strain εt, obtained in a tensile test of the copper alloy, has a strained region that has a positive slope of dσt/dεt. However, Futatsuka discloses other chemical and mechanical properties which are substantially similar to that of current invention, and it would be obvious to one of ordinary skill in the art that, therefore, the copper alloy of Futatsuka exhibit the same true stress and true strain behaviors under a tensile test because the mechanical and chemical properties are the same. Namely, the instant invention discloses a yield strength of 440 MPa or greater, a conductivity (IACs) of 15% or larger, and a softening point of 300C or higher (see claims 2 and para. [0022] of instant specification), and similarly, Futatsuka discloses a yield strength of 440 MPa or greater, a conductivity of 15% IACs or more, and a softening point of 300C or more (see para. [0021]). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Futatsuka discloses wherein the copper alloy is used for a lead frame (“lead blank…for the blank of a semiconductor device” Abstract), but is silent towards a thickness range for the copper alloy.
Breedis teaches wherein typical lead frame thickness are from 0.38-0.64mm (“semiconductor packages…tend to have lead frame thickness in the vicinity of 0.38-0.64mm” Pg. 1, Col. 1, Para. 2; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have modified the copper alloy to have a thickness of 0.5-0.64mm, as taught by Breedis, for the invention disclosed by Futatsuka, as these thicknesses are specifically typical of a lead frame for a semiconductor. Furthermore, it would have been obvious matter of design choice to one of routine and ordinary skill in the art at the time that the invention was filed to have modified the copper alloy thickness to that which is claimed because such a modification would have involved a mere change in the size of a component absent a showing of criticality. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04. One of ordinary skill in the art would recognize that the claimed range is a well-known thickness range for not only semiconductor lead frames, but also other various electrical components requiring parts made from copper alloy sheet material. 

	Regarding Claim 6, Futatsuka discloses a component for an electronic and electric device made of the copper alloy (“lead blank having characteristics required for the blank of a semiconductor device” Abstract).

Claims 9-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Futatsuka in view of Breedis, as applied to alternatively rejected claims 1 and 5 respectively, in further view of Aruga.
Regarding Claims 9 and 10, Futatsuka is silent towards the amount of impurities of the copper alloy.
	Aruga teaches a similar invention and copper alloy (see para. [0001]; “copper alloy…containing…P: 0.01 to 0.15 mass%...remainder of Cu and inevitable impurities” [0064]; further contain a total content of 0.0001 to 1.0 mass % of…Mg” [0071]; “copper alloy…tensile strength thereof is preferably 500 MPa or more” [0070]) wherein individual impurity elements are kept to 200 ppm or less and total amount of impurities are kept 0.1 mass% or less. For example, C is kept to 3-15ppm and impurities such as O and H are regulated to 40ppm or less and 1ppm or less, respectively, in order to 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have kept impurity levels to 0.1 mass% or less, as taught by Aruga, such that each element of the inevitable impurities is equal to or less than 200 mass ppm, as taught by Aruga, for the invention disclosed by Futatsuka. One would be motivated to limit these impurity levels in order to obtain a copper alloy with reduced oxides, dispersoids, inclusions, and pores, such that the strength, hardness, conductivity, and platability were not reduced (see teaching above by Aruga). Further, it would be obvious and routine to one of ordinary skill in the art to have reduced impurity levels as much as possible, and to that of the ranges of that which is claimed, as a general means to produce a high quality and reliable product with the desired properties.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (DE 3628783 A1, English Translation provided).
Regarding Claims 1 and 3, discloses a copper alloy for an electronic and electric device (“invention by an electrical connector, formed of a copper alloy” [0008]) consisting of: 
Mg in a range of 0.5 mass% or more and 3.0 mass% or less; P in a range of 0.001 mass% or more and 0.1 mass% or less; and a balance of Cu and inevitable impurities (“invention by an electrical connector, formed of a copper alloy, consisting essentially of 0.3 to 2 weight percent magnesium, 0.001 to 0.1 weight percent phosphorus and the balance being copper and unavoidable impurities” [0008]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also compositions in Table 1, #2-5).
t/dεt and a horizontal axis is a true strain εt, dσt/dεt being defined by a true stress σt and the true strain εt, obtained in a tensile test of the copper alloy, has a strained region that has a positive slope of dσt/dεt. However, Suzuki discloses other chemical and mechanical properties which are substantially similar to that of current invention, and it would be obvious to one of ordinary skill in the art that, therefore, the copper alloy of Suzuki exhibit the same true stress and true strain behaviors under a tensile test because the mechanical and chemical properties are the same. Namely, the instant invention discloses a yield strength of 440 MPa or greater and a conductivity (IACs) of 15% or larger (see claims 2 and para. [0022] of instant specification), and similarly, Suzuki discloses a yield strength of 440 MPa or greater and a conductivity of 15% IACs or more (see para. Table 1, examples 4 and 5). Thus, in addition to the claimed chemical composition being disclosed by Suzuki, in view of the mechanical properties, it would be obvious as well that the copper alloy of Suzuki also would comprise a strained region that has a positive slope of dσt/dεt and wherein (claim 3) there is a rise amount of dσt/dεt of 30 MPa or more if a graph, in which a vertical axis is dσt/dεt and a horizontal axis is a true strain εt was made with the true stress and true strain tensile data. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Suzuki is silent towards a thickness range for the copper alloy, however, it would have been obvious matter of design choice to one of routine and ordinary skill in the art at the time that the invention was filed to have modified the copper alloy thickness to that which is claimed because such a modification would have involved a mere change in the size of a component absent a showing of criticality. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04. One of ordinary skill in the art would recognize that the claimed range is a well-known thickness range for various electrical components requiring parts made from copper alloy sheet material. 

Regarding Claim 2, Suzuki discloses wherein 0.2% yield strength after finish heat treatment is 400 MPa or more (see Table 1, examples 4 and 5 which show yield strengths of 451 and 470 N/mm2, 

	Regarding Claim 6, Suzuki discloses a component for an electronic and electric device made of the copper alloy (“invention by an electrical connector, formed of a copper alloy” [0008]).

Regarding Claim 7, Suzuki in view of Hino disclose a terminal made of the copper alloy (Suzuki, “electrical connectors (tab)” [0005]; one of ordinary skill in the art would appreciate that a connector tab would read on a terminal).

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, in further view of Aruga.
Regarding Claim 8, Suzuki discloses a terminal made of the copper alloy (Suzuki, “electrical connectors (tab)” [0005]; one of ordinary skill in the art would appreciate that a connector tab would read on a terminal), but does not disclose wherein the electronic and electric device is a bus bar.
Aruga teaches a similar invention and copper alloy (“copper alloy…containing…P: 0.01 to 0.15 mass%...remainder of Cu and inevitable impurities” [0064]; further contain a total content of 0.0001 to 1.0 mass % of…Mg” [0071]) wherein the copper alloy is used for not only a terminal but also a bus bar (“copper alloy… suitably used in electric and electronic parts…material used in electric and electronic parts such…parts such as bus bars, terminals, and connectors” [0001]).


Regarding Claim 9, Suzuki is silent towards the amount of impurities of the copper alloy.
	Aruga teaches a similar invention and copper alloy (see para. [0001]; “copper alloy…containing…P: 0.01 to 0.15 mass%...remainder of Cu and inevitable impurities” [0064]; further contain a total content of 0.0001 to 1.0 mass % of…Mg” [0071]; “copper alloy…tensile strength thereof is preferably 500 MPa or more” [0070]) wherein individual impurity elements are kept to 200 ppm or less and total amount of impurities are kept 0.1 mass% or less. For example, C is kept to 3-15ppm and impurities such as O and H are regulated to 40ppm or less and 1ppm or less, respectively, in order to retain platability and reduce agglomerates, inclusions and pores (see para. [0129], [204-211]). Additionally S and Pb are kept to 20ppm or less in order to retain strength, hardness, electric conductivity and platability (see para. [0132]), and other impurity elements are kept to preferably 0.1% or less in order to retain adequate strength and softening resistance by reducing coarse generation of dispersoids and oxides (see para. [0135]; see also undetectable elements found in Table 1 and 3 which are not intentionally included per para. [0133-134]). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have kept impurity levels to 0.1 mass% or less, as taught by Aruga, such that each element of the inevitable impurities is equal to or less than 200 mass ppm, as taught by Aruga, for the invention disclosed by Suzuki. One would be motivated to limit these impurity levels in order to obtain a copper alloy with reduced oxides, dispersoids, inclusions, and pores, such that the strength, hardness, conductivity, and platability were not reduced (see teaching above by Aruga). Further, it would be obvious and routine to one of ordinary skill in the art to have reduced impurity levels as much as possible, and to that of the ranges of that which is claimed, as a general means to produce a high quality and reliable product with the desired properties.

Claims 1-3 and 6-7 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hino (20110180809 A1).
Regarding Claims 1 ad 3, discloses a copper alloy for an electronic and electric device (“invention by an electrical connector, formed of a copper alloy” [0008]) consisting of: 
Mg in a range of 0.5 mass% or more and 3.0 mass% or less; P in a range of 0.001 mass% or more and 0.1 mass% or less; and a balance of Cu and inevitable impurities (“invention by an electrical connector, formed of a copper alloy, consisting essentially of 0.3 to 2 weight percent magnesium, 0.001 to 0.1 weight percent phosphorus and the balance being copper and unavoidable impurities” [0008]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also compositions in Table 1, #2-5).
Suzuki does not disclose wherein the copper alloy has a uniform elongation such that a graph, in which a vertical axis is dσt/dεt and a horizontal axis is a true strain εt, dσt/dεt being defined by a true stress σt and the true strain εt, obtained in a tensile test of the copper alloy, has a strained region that has a positive slope of dσt/dεt. However, Suzuki discloses other chemical and mechanical properties which are substantially similar to that of current invention, and it would be obvious to one of ordinary skill in the art that, therefore, the copper alloy of Suzuki exhibit the same true stress and true strain behaviors under a tensile test because the mechanical and chemical properties are the same. Namely, the instant invention discloses a yield strength of 440 MPa or greater and a conductivity (IACs) of 15% or larger (see claims 2 and para. [0022] of instant specification), and similarly, Suzuki discloses a yield strength of 440 MPa or greater and a conductivity of 15% IACs or more (see para. Table 1, examples 4 and 5). Thus, in addition to the claimed chemical composition being disclosed by Suzuki, in view of the mechanical properties, it would be obvious as well that the copper alloy of Suzuki also would comprise a strained region that has a positive slope of dσt/dεt and wherein (claim 3) there is a rise amount of dσt/dεt of 30 MPa or more if a graph, in which a vertical axis is dσt/dεt and a horizontal axis is a true strain εt was made with the true stress and true strain tensile data. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 
Suzuki discloses wherein the connector may be a terminal (“electrical connectors (tab)” [0005]; one of ordinary skill in the art would appreciate that a connector tab would read on a terminal), but is silent towards a thickness range for the copper alloy.
Hino teaches wherein typical thicknesses of copper alloy used in electrical devices such as for a terminal are 0.3-1.5mm (“Each of the first main electrode terminal 5 and the second main electrode terminal 6 is formed of a metal having a good conductivity, such as copper or an alloy material thereof, and has a thickness of 0.3 to 1.5 mm and a long-side length of 5 to 20 mm’ [0051]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have modified the thickness of the copper alloy to be 0.5-1.5mm, as taught by Hino, for the invention disclosed by Suzuki, in order to manufacture an electrical connector such as a terminal, as these thicknesses are typical and well-suited for terminals (see teaching above by Hino). 

Regarding Claim 2, Suzuki discloses wherein 0.2% yield strength after finish heat treatment is 400 MPa or more (see Table 1, examples 4 and 5 which show yield strengths of 451 and 470 N/mm2, respectively; N/mm2 is equivalent to MPa; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; regarding the limitation, after finish heat treatment, this is a product-by-process claim, and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113).

Regarding Claim 6, Suzuki discloses a component for an electronic and electric device made of the copper alloy (“invention by an electrical connector, formed of a copper alloy” [0008]).

Regarding Claim 7, Suzuki in view of Hino disclose a terminal made of the copper alloy (Suzuki, “electrical connectors (tab)” [0005]; Hino, “Each of the first main electrode terminal 5 and the second main electrode terminal 6 is formed of a metal having a good conductivity, such as copper or an alloy material thereof, and has a thickness of 0.3 to 1.5 mm and a long-side length of 5 to 20 mm’ [0051]).

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hino, as applied to claim 1 above, in further view of Aruga.
Regarding Claim 9, Suzuki is silent towards the amount of impurities of the copper alloy.
	Aruga teaches a similar invention and copper alloy (see para. [0001]; “copper alloy…containing…P: 0.01 to 0.15 mass%...remainder of Cu and inevitable impurities” [0064]; further contain a total content of 0.0001 to 1.0 mass % of…Mg” [0071]; “copper alloy…tensile strength thereof is preferably 500 MPa or more” [0070]) wherein individual impurity elements are kept to 200 ppm or less and total amount of impurities are kept 0.1 mass% or less. For example, C is kept to 3-15ppm and impurities such as O and H are regulated to 40ppm or less and 1ppm or less, respectively, in order to retain platability and reduce agglomerates, inclusions and pores (see para. [0129], [204-211]). Additionally S and Pb are kept to 20ppm or less in order to retain strength, hardness, electric conductivity and platability (see para. [0132]), and other impurity elements are kept to preferably 0.1% or less in order to retain adequate strength and softening resistance by reducing coarse generation of dispersoids and oxides (see para. [0135]; see also undetectable elements found in Table 1 and 3 which are not intentionally included per para. [0133-134]). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have kept impurity levels to 0.1 mass% or less, as taught by Aruga, such that each element of the inevitable impurities is equal to or less than 200 mass ppm, as taught by Aruga, for the invention disclosed by Suzuki. One would be motivated to limit these impurity levels in order to obtain a copper alloy with reduced oxides, dispersoids, inclusions, and pores, such that the strength, hardness, conductivity, and platability were not reduced (see teaching above by Aruga). Further, it would be obvious and routine to one of ordinary skill in the art to have reduced impurity levels as much as possible, and to .

Claims 1-3, 6 and 8 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Esmaili (US 20100089641 A1).
Regarding Claims 1 and 3, discloses a copper alloy for an electronic and electric device (“invention by an electrical connector, formed of a copper alloy” [0008]) consisting of: 
Mg in a range of 0.5 mass% or more and 3.0 mass% or less; P in a range of 0.001 mass% or more and 0.1 mass% or less; and a balance of Cu and inevitable impurities (“invention by an electrical connector, formed of a copper alloy, consisting essentially of 0.3 to 2 weight percent magnesium, 0.001 to 0.1 weight percent phosphorus and the balance being copper and unavoidable impurities” [0008]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also compositions in Table 1, #2-5).
Suzuki does not disclose wherein the copper alloy has a uniform elongation such that a graph, in which a vertical axis is dσt/dεt and a horizontal axis is a true strain εt, dσt/dεt being defined by a true stress σt and the true strain εt, obtained in a tensile test of the copper alloy, has a strained region that has a positive slope of dσt/dεt. However, Suzuki discloses other chemical and mechanical properties which are substantially similar to that of current invention, and it would be obvious to one of ordinary skill in the art that, therefore, the copper alloy of Suzuki exhibit the same true stress and true strain behaviors under a tensile test because the mechanical and chemical properties are the same. Namely, the instant invention discloses a yield strength of 440 MPa or greater and a conductivity (IACs) of 15% or larger (see claims 2 and para. [0022] of instant specification), and similarly, Suzuki discloses a yield strength of 440 MPa or greater and a conductivity of 15% IACs or more (see para. Table 1, examples 4 and 5). Thus, in addition to the claimed chemical composition being disclosed by Suzuki, in view of the mechanical properties, it would be obvious as well that the copper alloy of Suzuki also would comprise a strained region that has a positive slope of dσt/dεt and wherein (claim 3) there is a rise amount of dσt/dεt of 30 MPa or more if a t/dεt and a horizontal axis is a true strain εt was made with the true stress and true strain tensile data. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Suzuki is silent towards a thickness range for the copper alloy.
Esmaili teaches wherein typical thickness for copper alloy used in electrical devices such as for a bus bar are 0.5-3mm (“The two conducting layers form the positive and negative nodes of the bus bar and typically comprise copper or a copper alloy…conducting layers (nodes) of busbar assembly 187 are constructed of 110 ETP copper having a thickness of from about 0.5 mm to about 3.0 mm…In another embodiment, busbar nodes have a thickness of about 1.0 mm” [0024]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have modified the thickness of the copper alloy to be 0.5-2mm, as taught by Esmaili, for the invention disclosed by Suzuki, in order to manufacture an electrical connector such as a bus bar, as these thicknesses are typical and well-suited for bus bars (see teaching above by Esmaili). 

Regarding Claim 2, Suzuki discloses wherein 0.2% yield strength after finish heat treatment is 400 MPa or more (see Table 1, examples 4 and 5 which show yield strengths of 451 and 470 N/mm2, respectively; N/mm2 is equivalent to MPa; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; regarding the limitation, after finish heat treatment, this is a product-by-process claim, and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113).



Regarding Claim 8, Suzuki in view of Esmaili disclose a bus bar made of the copper alloy (Esmaili, “The two conducting layers form the positive and negative nodes of the busbar and typically comprise copper or a copper alloy…conducting layers (nodes) of busbar assembly 187 are constructed of 110 ETP copper having a thickness of from about 0.5 mm to about 3.0 mm…In another embodiment, busbar nodes have a thickness of about 1.0 mm” [0024]).

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Esmaili, as applied to alternatively rejected claim 1 above, in further view of Aruga.
Regarding Claim 9, Suzuki is silent towards the amount of impurities of the copper alloy.
	Aruga teaches a similar invention and copper alloy (see para. [0001]; “copper alloy…containing…P: 0.01 to 0.15 mass%...remainder of Cu and inevitable impurities” [0064]; further contain a total content of 0.0001 to 1.0 mass % of…Mg” [0071]; “copper alloy…tensile strength thereof is preferably 500 MPa or more” [0070]) wherein individual impurity elements are kept to 200 ppm or less and total amount of impurities are kept 0.1 mass% or less. For example, C is kept to 3-15ppm and impurities such as O and H are regulated to 40ppm or less and 1ppm or less, respectively, in order to retain platability and reduce agglomerates, inclusions and pores (see para. [0129], [204-211]). Additionally S and Pb are kept to 20ppm or less in order to retain strength, hardness, electric conductivity and platability (see para. [0132]), and other impurity elements are kept to preferably 0.1% or less in order to retain adequate strength and softening resistance by reducing coarse generation of dispersoids and oxides (see para. [0135]; see also undetectable elements found in Table 1 and 3 which are not intentionally included per para. [0133-134]). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have kept impurity levels to 0.1 mass% or less, as taught by Aruga, such that each element of the inevitable impurities is equal to or less than 200 mass ppm, as taught by Aruga, for the invention disclosed by Suzuki. One would be motivated to limit these impurity levels in order to obtain a copper 

Response to Arguments
Applicant’s arguments, filed March 1, 2021, with respect to Claims 1 and 5 rejected under 35 U.S.C. 103 over Futatsuka, have been fully considered, but respectfully not found persuasive.
Applicant argues that Futatsuka only discloses lead thicknesses of 0.1-0.3mm and therefore does not disclose the claimed range of thicknesses. While Futatsuka does not expressly disclose thicknesses of 0.5-2mm as now claimed, it would be obvious to one of ordinary skill in the art to modify the copper alloy material to be of this size absent a showing of criticality to the thickness range (see details above), and therefore, this argument is not found persuasive. It is the Examiner’s position that one of ordinary skill in the art could easily manufacture the claimed thickness as such a modification is a mere change in component size and shape (see MPEP 2144.04).
Applicant argues that Futatsuka does not seek good bendability, nor good bendability for a comparatively thick alloy. In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is the Examiner’s position that the overlapping composition, yield strengths, conductivities (%IAC), and disclosed softening point show that the alloy of Futatsuka is substantially similar that of the claimed invention and it would be obvious that the copper alloy of Futatsuka therefore exhibit the same bendability properties as that which is claimed (true stress-true strain and elongation characteristics).
Applicant argues that one would not be motivated to thicken the copper alloy disclosed by Fututsaka. This argument is respectfully not found persuasive as it would be obvious and routine to one of ordinary skill in the art to have thickened the material of Fututsaka to be within the range suitable for 
Applicant argues that the true stress-true strain/elongation behavior as defined by the limitations of claim 1 are a result of specific processing, which differ from the processing disclosed by Fututsaka. This argument is respectfully not found persuasive as the claims are directed to a product, rather than the manufacturing method. While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Applicant argues while Fututsaka discloses overlapping composition, that the differences in processing parameters demonstrates that Fututsaka would not comprise the elongation and stress-strain graph features. This argument is not found persuasive as Futusaka not only discloses overlapping composition, but also overlapping yield stress, conductivity and softening point of the alloy. It is the examiner’s opinion, as stated above, that it would be obvious that an alloy with such overlapping features display the same elongation and stress-strain characteristics as that which is claimed.
Applicant argues that Aruga fails to teach the claimed limitation regarding the thickness of the copper alloy. Applicant argues that Aruga describes thinning the copper alloy from 0.5mm to 0.25mm for lead frames, and offers no motivation to increase the thickness. Examiner notes that 0.5mm is within the range claimed currently in claim 1. This argument is not found persuasive as one of ordinary skill in the art would be able to modify the thickness of the copper alloy depending on the load requirements, the amount of material available, and the component to be manufactured. Aruga also does not disclose criticality or teach away from such thicknesses, only that thinner sections are preferable. Additionally, Breedis specifically teaches wherein lead frames are typically as high as 0.64mm (see above), which is in the claimed range. Furthermore, Aruga is used to teach the versatility of the copper alloy composition and that a copper alloy for a lead frame would be suitable for other electronic parts such as terminals and bus In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the Examiner’s position that it would be obvious to one of ordinary skill in the art to modify the copper alloy material to be of the claimed size, absent a showing of criticality to the thickness range, that one of ordinary skill in the art could easily manufacture the claimed thickness as such a modification is a mere change in component size and shape (see MPEP 2144.04), and because it is well-known that the claimed thickness are well-known to be typical for an array of electrical connection components and devices (see teachings above by Breedis, Esmaili, and Hino).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731